PER CURIAM:
Larry Williams seeks to appeal the district court’s text order in his 42 U.S.C. § 1983 (2006) action, which denied Williams’ motion for default judgment against Defendants. This court may exercise jurisdiction only over final orders, 28 U.S.C. § 1291 (2006), and certain interloe*152utory and collateral orders, 28 U.S.C. § 1292 (2006); Fed.R.Civ.P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-6, 69 S.Ct. 1221, 93 L.Ed. 1528 (1949). The order Williams seeks to appeal is neither a final order nor an appeal-able interlocutory or collateral order. Accordingly, we dismiss the appeal for lack of jurisdiction. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED.